Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 and 15 recite the limitation "the other surface".  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination and to further compact prosecution, the limitation will be interpreted as “another surface.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 5, 6, 7, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 9997442 B1).
Regarding claim 1, Lin discloses a substrate structure (substrate, abstract, fig 1) comprising: a printed circuit board (100) including a first recess (D11) and a first junction pad (101a) disposed on a lower surface of the first recess, and a second recess (D13), spaced apart from the first recess, and a second junction pad (101b) disposed on a lower surface of the second recess; a first electronic component package (190a) disposed in the first recess, and including a first substrate (integrated circuits, col 4 ln 33) and a first electronic device module (active component, col 4 ln 34) disposed on at least one surface of the first substrate; and a first external junction portion (annotated fig 1) connecting the first electronic component package and the first junction pad, a second electronic component package (190b) disposed in the second recess and including a second substrate (integrated circuits, col 4 ln 33) and a second electronic device module (active component, col 4 ln 34) disposed on at least one surface of the second substrate; and a second external junction portion (annotated fig 1) connecting the second electronic component package and the second junction pad.  
Regarding claim 5, Lin discloses that wherein the first and second recesses are recessed from one surface of the printed circuit board to be spaced apart from each other (fig 1).  
Regarding claim 6, Lin discloses that the first recess is recessed from one surface of the printed circuit board, and the second recess is recessed from the other surface of the printed circuit board, opposing the one surface of the printed circuit board (fig 5A).  


    PNG
    media_image1.png
    490
    762
    media_image1.png
    Greyscale
Regarding claim 18, Lin discloses that the first external junction portion includes a solder ball (ball shape, fig 1) disposed between the first electronic component package and the lower surface of the first recess.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being obvious over Lin (US 9997442 B1) in view of Qi (US 20190221488 A1).
Regarding claim 2, Lin arguably may not expressly disclose an electronic component disposed on the printed circuit board.  
However, Lin does state that only a portion of the electronic components can be embedded (col 1 ln 18), and that additional components can be connected via the interconnection structures 101, which open to the top and bottom of the main substrate (col 4 ln 37.)  In addition, it is commonplace to add small components on the surface of a PCB.  For example, Qi discloses an electronic component (730, fig 7) disposed on the printed circuit board (PCB para 0012).
A person having ordinary skill in the art could add the electronic component 730 of Qi to the board of Lin by connecting the solder balls of the electronic component to available pads 101c of Lin.  This would add additional components to the board while minimizing the Z-height of the board, as disclosed by Qi at e.g. para 0056, and taught by Lin at (col 1 ln 18).  In the combination, each element would continue to perform the same as it does separately.  The chip 730 of Qi would continue to 
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

    PNG
    media_image2.png
    345
    508
    media_image2.png
    Greyscale
Regarding claim 3, the combination of Lin and Qi further discloses that a thickness of the first electronic component package (740 of Qi, 190 of Lin) is greater than a thickness of the electronic component (730 of Qi).
  
s 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 9997442 B1) in view of Qi (US 20190221488 A1) and further in view of Chen (US 20130260163 A1).
Regarding claim 8, the combination of Lin and Qi does not explicitly disclose a cover portion disposed on the printed circuit board to cover the first electronic component package and the electronic component.  However, covers and housings (e.g. a case for a cell phone, the housing around a hard drive) over PCBs and any packages attached thereto are very common in the electronics art.  
For example, Chen discloses a cover portion (PCB protecting cover 100, fig 1) disposed on (over) the printed circuit board (PCB 200).  The entire multilayer PCB of the combination of Lin or Qi could likewise be covered by the protective cover of Chen.  This would result in the claimed limitation of a cover portion (100, Chen fig 1) disposed on (over) the printed circuit board to cover the first electronic component package and the electronic component.  In the combination, the elements would continue to perform the same function as they do separately.  A person having ordinary skill in the art at the time of filing would have recognized that enclosing a PCB in a housing would reduce mechanical impact and electrical interference, as taught e.g. by Chen at para 0023.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 9, the combination of Lin, Qi, and Chen of claim 8 further discloses that the cover portion further covers the second electronic component package (covers entire PCB, Chen).

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 9997442 B1) in view of Choi (US 20120032340 A1).

Rather, Lin discloses that the first electronic device is a general IC or die package, e.g. col 1 ln 20, but does not disclose individual features within the die.  However, it is common in the art to arrange multiple components inside small die packages.  For example, Choi discloses a comparable first electronic device module (240, fig 10) comprising a first electronic device (242) disposed on one surface of a first substrate (128), and a second electronic device (252) disposed on the other surface, opposing the one surface of the first substrate.   

    PNG
    media_image3.png
    350
    621
    media_image3.png
    Greyscale

One of ordinary skill in the art would have recognized that one chip package may be replaced with another, thus the IC or die package 190a or 190b of Lin could be replaced with the die package 240 of Choi, by connecting the bumps 272 of Choi to the available pads 101a of Lin, to obtain the predictable result of providing an electronic component having different functions embedded in a multilayer PCB.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one 

Regarding claim 11, the combination of Lin and Choi discloses that the first electronic device comprises a passive device, and the second electronic device comprises an active device (devices 242 and 252 both include active and passive components, para 0039 Choi).  
Regarding claim 12, the combination of Lin and Choi discloses that the first electronic component package further comprises a first encapsulation portion (upper part of molding compound 262 Choi) disposed on the one surface of the first substrate to cover the first electronic device.  
Regarding claim 13, the combination of Lin and Choi discloses that the first electronic component package further comprises a second encapsulation portion (lower part of molding compound 262 Choi) disposed on the other surface of the first substrate to cover the second electronic device.  
Regarding claim 14, the combination of Lin and Choi discloses that the first electronic component package further comprises: first and second encapsulation portions respectively disposed on the one surface and the other surface of the first substrate (Choi annotated fig 10), and a cap portion (270) extending along outer surfaces of the first and second encapsulation portions.  
Regarding claim 15, the combination of Lin and Choi discloses that the first electronic component package further comprises: a first connection structure (upper bumps on 124b, Choi) disposed on the one surface of the first substrate and disposed between the first substrate and the first electronic device, and a second connection structure (lower bumps on 124b, Choi) disposed on the other surface of the first substrate and disposed between the first substrate and the second electronic device.  


Regarding claim 19, Lin discloses a substrate structure (substrate, abstract, fig 1) comprising: a printed circuit board (100) including a first recess (D11) and a first junction pad (101a) disposed on a lower surface of the first recess, and a second recess (D13), spaced apart from the first recess, and a second junction pad (101b) disposed on a lower surface of the second recess; a first electronic component package (190a) disposed in the first recess and including a first substrate (integrated circuits).
Lin arguably does not disclose that the first electronic component package includes first and second electronic devices respectively disposed on both surfaces of the first substrate.
Rather, Lin discloses that the first electronic device is a general IC or die package, e.g. col 1 ln 20, which have substrates, but does not otherwise disclose individual features within the die.  However, it is common in the art to arrange multiple components inside small die packages.  For example, Choi discloses a comparable first electronic device module (240, fig 10) comprising a first electronic device (242) disposed on one surface of a first substrate (128), and a second electronic device (252) disposed on the other surface, opposing the one surface of the first substrate.   
One of ordinary skill in the art would have recognized that one chip package may be replaced with another, thus the IC or die package 190a or 190b of Lin could be replaced with the die package 240 of Choi, by connecting the bumps 272 of Choi to the available pads 101a of Lin, to obtain the predictable result of providing an electronic component having different functions embedded in a multilayer PCB.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one 

Further regarding claim 19, Lin discloses a second electronic component package (190b) disposed in the second recess and including a second substrate (integrated circuits, col 4 ln 33).  
Lin does not explicitly disclose third and fourth electronic devices respectively disposed on both surfaces of the second substrate.  
Rather, Lin discloses that the first electronic device is a general IC or die package, e.g. col 1 ln 20, but does not disclose individual features within the die.  However, it is common in the art to arrange multiple components inside small die packages.  For example, Choi discloses a comparable first electronic device module (240, fig 10) comprising a first electronic device (242) disposed on one surface of a first substrate (128), and a second electronic device (252) disposed on the other surface, opposing the one surface of the first substrate.   
One of ordinary skill in the art would have recognized that one chip package may be replaced with another, thus the IC or die package 190a or 190b of Lin could be replaced with the die package 240 of Choi, by connecting the bumps 272 of Choi to the available pads 101a of Lin, to obtain the predictable result of providing an electronic component having different functions embedded in a multilayer PCB.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one 
known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 20, the combination of Lin and Choi discloses that the first electronic device comprises a passive device (each die of Choi comprises passive and active components, e.g., para 0037), and the second electronic device comprises an active device (each die of Choi comprises passive and active components, e.g., para 0037, 0070, etc).  
.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Choi and further in view of Ohno (US 20090014897 A1). 
Regarding claim 17, the combination of Lin and Choi of claim 16 does not expressly disclose that the first and second connection electrodes include a plating layer.  
However, plating electrodes is common in the art.  For example, Ohno discloses connection electrodes (protruding electrodes 23a fig 3, which may be solder bumps, para 0025, 0052) include a plating layer (conductive plating film 24, fig 3).  A person having ordinary skill in the art at the time of filing could replace the solder balls of the combination of Lin and Choi with the coated bumps of Ohno, to obtain the predictable result of improving reliability, as taught by Ohno at e.g. para 0017.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

    PNG
    media_image4.png
    300
    571
    media_image4.png
    Greyscale
	US 20140091428 A1 Hossain discloses a substrate structure comprising: a printed circuit board including a first recess and a first junction pad disposed on a lower surface of the first recess, and a second recess, spaced apart from the first recess, and a second junction pad disposed on a lower surface of the second recess; a first electronic component package disposed in the first recess, and including a first substrate and a first electronic device module disposed on at least one surface of the first substrate; and a first external junction portion connecting the first electronic component package and the first junction pad, a second electronic component package disposed in the second recess and including a second substrate and a second electronic device module disposed on at least one surface of the second substrate; and a second external junction portion connecting the second electronic component package and the second junction pad, e.g. fig 3B. 



THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner
can normally be reached M - F: 9 – 6 EST
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact

USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/THS/
Examiner, AU 2817
	/NICHOLAS J TOBERGTE/               Primary Examiner, Art Unit 2817